Citation Nr: 0521238	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  96-45 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Waco RO acquired jurisdiction thereafter.  

Pursuant to a June 2004 Board remand directive, the RO 
provided the veteran a February 2005 personal hearing, and 
the transcript is of record.  Also, it appears that the 
veteran had several representatives during various VA 
adjudications (including a private attorney); a current VA 
Form 21-22, however, designates the service organization on 
the cover page of this decision as the veteran's current 
representative.  

The issue of entitlement to service connection for a 
bilateral eye disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In March 1985, the RO denied the veteran's claim of 
service connection for an eye disability by declining to 
reopen the matter, and no appeal was initiated within one 
year following notice to the veteran.

2.  Evidence received since the March 1985 denial is new and 
relevant for the claim of service connection for a bilateral 
eye disability, and so significant that it must be addressed 
with all of the evidence of record in order to fairly 
adjudicate the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1985 denial letter is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2004).

2.  New and material evidence has been received since the 
March 1985 denial, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, need not be addressed at this 
time.

Facts

The veteran's service medical records contain a January 1967 
induction examination that measured the veteran's distant and 
near vision as 20/30 right eye, and 20/25 left eye.  Clinical 
records indicated that in April 1968, the veteran sustained 
injuries in a jeep accident in Vietnam.  Concurrent treatment 
notes stated that the veteran had been found unconscious at 
the accident site, and exhibited disorientation to time and 
place upon admission to the hospital.  An initial impression 
included concussion and multiple contusions to the face, and 
further examination revealed a bladder perforation.  An x-ray 
showed mid-scoliosis of the spine.  A clinical record from 
the Brooke General Hospital indicated that the veteran was 
hospitalized for 37 days.  Upon hospital discharge in June 
1968, the veteran was alert and asymptomatic, with no 
external evidence of a head injury (observation, surgical for 
head injury (cerebral contusion) found no disease).  

In 1971, the veteran complained of mid-back pain without 
radicular pain.  An exam found pain on palpation in T9-10 
veterbra and attached ribs.  The impression was probable back 
strain from sleeping posture, R/O HNP.  

In November 1972 at the ophthalmology clinic, the veteran 
complained of asthenopia and losing place quite a bit.  The 
veteran received impact resistant lenses.  In February 1973, 
the veteran complained of musculoskeletal type aching pain in 
the right shoulder and right neck aggravated by exercise.  An 
x-ray found osteophyte encroaching on right C4-5 foramina.  
The assessor interpreted the preceding as questionable 
osteophyte formation on right C4 root.  An October 1974 
medical examination at separation measured the veteran's 
right eye distant vision 20/20, and near vision 20/30, and 
left eye distant vision 20/25, and near vision 20/20.  All 
physical systems were normal, with the exception of multiple 
small scars on the veteran's arms.  

Post-service, the veteran filed an April 1976 claim of 
service connection, for among other things, low back pain.  A 
VA examination report found that examination of the veteran's 
spine was unremarkable except for pain the lumbosacral area 
on deep percussions or on straight leg raising tests; a 
clinical diagnosis indicated lumbosacral strain, mild.  A 
November 1976 rating decision denied the claim, and the 
veteran did not initiate an appeal.  

In July 1980, the veteran sought service connection for, 
among other things, a head injury, and a month later, the RO 
denied the claim.  The veteran filed a September 1980 notice 
of disagreement.  Thereafter, the RO received a Statement of 
Attending Physician (a Texas Veterans Commission form) with a 
diagnosis of probably disc disease, severe.  A letter from 
Four Corners Chiropractic Center indicated that the veteran 
had had six spinal adjustments, and that examinations had 
revealed subluxations of L-4, L-1, T-9, T-3, and atlas 
vertebrae.  A lay statement from the veteran asserted that 
his back pain commenced with an in-service jeep accident.  
The ensuing statement of the case, with an October 21, 1980, 
notice letter, added an issue of service connection for 
chronic lumbosacral strain.  A substantive appeal was not 
initiated.  

In August 1981, the veteran again sought service connection 
for a head injury from the in-service auto accident.  A 
January 1982 VA neurological examination found on cranial 
nerve examination the veteran's right pupil was dilated and 
irregular suggesting a possibility that there was post-
traumatic damage.  The examiner stated that based upon 
available information, the veteran had a head injury in 1968 
with a loss of consciousness.  He had residual headaches, 
blurred vision, and impairment in concentration (which could 
represent a concussive syndrome, although that would be a 
rather prolonged period of time since onset).  The examiner 
stated that records from the time of injury in 1968 would 
"be helpful" in analyzing this problem, and referred the 
veteran to ophthalmology.

Further VA ophthalmologic examination recorded that the 
veteran had been involved in a jeep accident in 1968, and 
suffered a ruptured bladder as well as severe head trauma.  
The veteran had suffered eye problems, right eye only, since 
that time, and had been followed at the Temple Clinic.  The 
veteran had been maintained on dilating drops including red 
top drop.  The examiner noted that at the time of the 
accident the veteran had had a hyphema in the right eye and 
pressure problems in the past.  After a physical assessment, 
the veteran was diagnosed as having posterior synechia, right 
eye, secondary to old trauma, and medical cycloplegia.  

A June 1982 rating decision denied a claim of service 
connection for a head injury (and implicitly any residual 
thereof of concerning vision).  In January 1984, the veteran 
filed a statement that specifically referred to problems with 
his eyes in relation to military service.  A hospital summary 
from the Houston VA Medical Center (VAMC) noted that the 
veteran was admitted in December 1984 for chronic bilateral 
iridocyclitis with hyphema, right eye.  The veteran's history 
included treatment at the Temple VA facility for ankylosing 
spondylitis for several years.  A physical examination noted 
that the veteran had a visual acuity of 20/60 in the right 
eye, and 20/40 in the left eye, and both with no improvement 
with pin hole.  A slit lamp examination showed 360 degrees 
posterior synechia in the right eye with rubeosis irides in a 
25% layered hyphema with 2+ cell and flare in the anterior 
chamber.  The lens was clear, but there was a very poor view 
of the fundus.  In the left eye, the veteran had evidence of 
old uveitis with 360 degrees posterior synechia with a few 
open areas and trace flare.  The discharge diagnosis was the 
same as the admission diagnosis.  

The RO issued a March 1985 letter stating that service 
connection remained denied for the eye disability because the 
veteran had not submitted any new and material evidence to 
establish that the disability was incurred during military 
service.  In December 1994, the veteran filed a formal 
application for service connection involving breathing and 
eyesight problems due to Agent Orange exposure, and in April 
1995 the RO denied the claims based on that theory of 
causation.  

In March 1996, the veteran filed a statement requesting that 
his case concerning an eye injury be reopened based upon a VA 
outpatient treatment record that identified uveitis left 
greater than right eye.  In the May 1996 rating decision on 
appeal, the RO declined to reopen the claim of service 
connection.  The veteran thereafter submitted medical 
evidence from Mark R. Coffman, M.D., of the Texas Regional 
Eye Center, and the RO continued to decline to reopen the 
claim in August 1986.  That month, the veteran submitted a 
notice of disagreement.  He also asserted in a lay statement 
that he had been terminated from his job as a bus driver.  
The veteran's VA Form 9 contained his repeated assertion that 
his eye condition had been caused by the in-service jeep 
accident.  

In June 2001, the veteran filed an informal claim of service 
connection for arthritis of the cervical spine and head 
injury with headaches.  

The RO received an August 2001 letter from Dr. Coffman, who 
stated that the veteran had a chronic bilateral uveitis that 
affected both eyes and was probably related to ankylosing 
spondylitis.  Dr. Coffman noted that he had reviewed records 
forwarded by the veteran, which reflected back pain as early 
as 1971 (his jeep accident was 1968).  The record further 
documented, according to Dr. Coffman, that the veteran's eye 
problems in relation to his uveitis began in 1977.  Further, 
"[w]hile the veteran did sustain eye trauma in the jeep 
accident, this seems to have been the nature of blunt trauma 
with hyphema and a secondary mydriatic or dilated pupil in 
the left eye."  Dr. Coffman opined that the later 
development of chronic uveitis was not likely related, 
however, to ocular trauma; rather, the veteran's chronic 
uveitis was related to underlying ankylosing spondylitis.  
Dr. Coffman stated that though he was unable to offer an 
opinion as to whether ankylosing spondylitis could have been 
triggered by the jeep accident, such a link should be 
explored.  

A February 2002 Internal Medicine Evaluation for Disability 
from the Texas Rehabilitation Commission and conducted by 
Nalini Dave, M.D., noted the veteran's complaint of back pain 
since the jeep accident.  The veteran reported that a few 
months earlier he had completely lost his vision while 
driving, and his night vision was extremely bad.  The 
veteran's range of motion of the C-spine, T-spine, and L-
spine was normal.  Dr. Dave noted that although chronic 
uveitis was a manifestation of ankylosing spondylitis, x-rays 
did not show evidence thereof.  

A July 2002 rating decision denied claims of service 
connection for arthritis of the cervical spine because, as 
the RO determined, the veteran's service medical records 
lacked evidence that the veteran had been treated for the 
condition in service.  The RO also denied the claim of 
service connection for headaches as a residual of a head 
injury because, despite an isolated recordation of headaches 
in service, the record lacked further headache complaints as 
well as an etiology opinion.  

May 2002 Ophthalmology Outpatient Notes from Scott & White 
(via the Texas Blind Commission) noted uveitic glaucoma, and 
in June 2002, endstage glaucoma right greater than left, 
chronic uveitis unknown etiology, PC IOL each eye, and pre-
macular fibrosis.  In October 2002, the veteran filed a 
statement again referring to the theory of Agent Orange 
exposure as the source of his eye problems.  

At his February 2005 hearing, the veteran testified that upon 
his return to military duty after treatment for injuries from 
the jeep accident, he had had headaches and started wearing 
glasses.  The veteran asserted that he also had cataracts 
along with glaucoma and uveitis.  

Laws and Regulations

Generally, an unappealed RO decision is final under 38 
U.S.C.A. § 7105, and the claim may only be reopened through 
the receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A regulatory change is effective with respect to claims filed 
on or after August 29, 2001, and is not applicable to the 
appellant's appeal because his attempt to reopen his claim 
was filed prior to this date.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The RO's March 1985 denial concerning the veteran's 
application to reopen a claim of service connection for an 
eye disability is final because no appeal followed issuance 
of the letter.  Evidence received into the record since then, 
however, justifies reopening the claim for further 
consideration.  Particularly, Dr. Coffman's August 2001 
opinion, which he rendered following a review of the 
veteran's records, proffered an alternative theory regarding 
an etiological relationship between a current bilateral eye 
disability and in-service trauma that had not been of record 
during the last final denial.  As such, the veteran's appeal 
concerning an application to reopen a previously denied claim 
is allowed.  


ORDER

As new and material evidence has been received, a claim of 
service connection for a bilateral eye disability is 
reopened.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.

The veteran should be provided a VA examination for the 
purposes of a nexus opinion.  The examiner should assess 
whether the veteran has a current eye disability related to 
service (particularly when he sustained a head injury) on a 
direct, and a derivative basis (that is, whether the veteran 
incurred ankylosing spondylitis in service, which in turn 
caused a current eye disability).  

Additionally, the record indicates that the RO sought some 
Social Security Administration (SSA) information.  It appears 
that the RO sent an initial request for SSA records on May 9, 
2002, and the veteran signed a SSA Form 795 asking that 
records from Dr. Mark Lindsay and Dr. Nalini Dave be sent to 
VA.  Via a March 11, 2002, letter, SSA indicated these 
particular files were transmitted.  Upon remand, the RO 
should attempt to obtain any other outstanding SSA records 
that may exist.
Moreover, the RO should confirm that all VA treatment records 
from the Temple VA facility since 1971 have been obtained, as 
well as records from the Houston VAMC.

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should secure any 
outstanding SSA disability records, and 
VA Temple treatment records since 1971, 
and any outstanding treatment records 
from the Houston VAMC.  Any lack of 
success should be documented in the 
claims file.  

2.  The veteran should be scheduled for 
a VA medical examination with a 
rheumatologist and an ophthalmologist 
for the purpose of determining the 
etiology of a current bilateral eye 
disability.  The RO should forward the 
veteran's claims file to the VA 
examiners for comprehensive review of 
the historical medical evidence.  The 
rheumatologist should provide an 
opinion as to whether it is at least as 
likely as not that a current eye 
disability is etiologically related to 
in-service events.  The examiner should 
address the theory that the veteran's 
eye problems are due to ankylosing 
spondylitis, which in turn requires an 
opinion as to whether any ankylosing 
spondylitis was caused by in-service 
events.  Additionally, an 
ophthalmologist should consider whether 
a current eye disability is at least as 
likely as not related to military 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection a bilateral eye disability 
(considering alternative theories of 
service connection, including as a 
consequence of Agent Orange exposure).  
If the determination of the claim 
remains unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him 
a reasonable period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


